Title: To Thomas Jefferson from Bernard Peyton, 1 April 1824
From: Peyton, Bernard
To: Jefferson, Thomas

Dear Sir,Richd
1 Apl 1824Agreeable to your standing order, hand herewith statements your quarterly a/c, to date, which I hope will be found correct & satisfactory—I feel sincerely grateful for yours of the 27th:, which reached me last evening:—it disturbs me greatly to occasion you so much trouble, I only wish I had a fit opportunity of testifying my gratitude.With sincere regard Dr Sir Yours very TrulyBernard PeytonP.S. Since writing the above, you Glass, from Boston, has arrived, & shall be fordd by first Waggon, to Charlottesville, care Raphael—B. P.